CaSe 1:17-CV-00525-SO|\/|-KSC Document 80 Filed 10/24/18 Page 1 of 2 Page|D #: 2093

NAKASHIMA CHING LLC
Attorneys at Law

JADE LYNNE CHING 5808

RYAN B. KASTEN 10395

737 BiShop Street, Suite 2090

Honolulu, Hawai`i 96813

Teiephone: 808-784-2090

Facsimile: 808-784-2091

E-mail: jio@nchilaw.oom
rbk@nchilaw.oom

Attorneys for Defendants
THE PNC FINANCIAL SERVICES

GROUP, INC., PNC BANK N.A., and
PNC MORTGAGE

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAI`I
ANNETTE AGUSTIN, CaSe NO. l:lT-CV-OOBZB SOM KSC
Plaintiff, DECLARATION OF DOROTHY J.
THOMAS; CERTIFICATE OF SERVICE

VS.

THE PNC FINANCIAL SERVICES
GROUP, INC., PNC BANK N.A., and TRIAL: March 12, 2019
PNC MORTGAGE, JUDGE: Hon. Susan Oki Mollway

Defendants.

 

 

DECLARATION OF DOROTHY J. THOMAS

PurSuant to 28 U.S.C. § 1746, I, Dorothy J. Thomas, do
hereby declare that:

l. I am a Mortgage Officer for PNC Mortqaqe, a
division of PNC Bank National ASSoCiation ("PNC Bank"), Servicer
cf the Subjeot Loan. l have been in this position since

November 2005 and have been employed with PNC Bank Since June
1992.

{00052195;1} 11396_27

CaSe 1:17-CV-00525-SO|\/|-KSC Document 80 Filed 10/24/18 Page 2 of 2 Page|D #: 2094

2. PNC Mortgage is not a separate entity from PNC
Bank; it is a division of PNC Bank. PNC Bank searched its
records for mortgage statements for Borrower Annette Agustin,
Loan No. xxxx683 for the period April 2009 to December 2013, and
November 2014 to June 2015. PNC Bank is not in possession of
the aforementioned mortgage statements for the above-referenced
time period.

3. The Loan Activity Log for Borrower Annette
Agustin, Loan No. XXXX683 includes the internal and external
communications by and with PNC Bank with regard to Borrower
Annette Agustin, Loan No. XXXXGSB.

4. The PNC Financial Services Group, Inc. ("PNC
Financial") is a financial holding company. As such, PNC
Financial does not engage in banking activity and is therefore
not a debt collector, is not a loan servicer, is not collecting
on any loan or debt and has not taken any action in any form
regarding the loan at issue or the Plaintiff at anytime. PNC
Financial does not have any mortgage loan statements for
Borrower Annette Agustin, Loan No. xxxx683.

l declare under penalty of law that the foregoing is

true and correct.

f § ' '
Executed in Miamisburg, Ohio, on M;FWWS ‘ si¢, 2018.

 

 

borothy J nTHbmas:/y%rtgage Officer

{00052195;1} 11396~27 2

